                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE


AARON WILLIAM H,                             )
                                             )
           Plaintiff,                        )
                                             )
      v.                                     ) Civil no. 1:17-cv-00431-LEW
                                             )
                                             )
SOCIAL SECURITY ADMINISTRATION               )
COMMISSIONER,                                )
                                             )
           Defendant.                        )


               ORDER AFFIRMING THE
    RECOMMENDED DECISION OF THE MAGISTRATE JUDGE

      No objection having been filed to the Magistrate Judge’s Recommended

Decision filed August 28, 2018 the Recommended Decision is accepted.

      Accordingly, is hereby ORDERED that the Commissioner’s decision be

VACATED and the case REMANDED for further proceedings.



                            /s/ Lance E. Walker
                            LANCE E. WALKER
                            UNITED STATES DISTRICT JUDGE

      Dated this 2nd day of November, 2018
